DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6:
This claim recites the limitation "the substrate device" (line 5 of the claim).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2018/0321604 A1) in view of Taki (US 2002/0036666 A1).
Regarding claim 1:
	Namba et al. disclose an imprint apparatus for performing an imprint process including a supply step of supplying an imprint material onto a shot region (S) of a substrate (5: paragraph 36), a contact step of bringing the imprint material on the shot region into contact with a mold (6: paragraphs 37-38), a curing step of curing the imprint material in a state in which the imprint material is in contact with the mold (paragraph 39), and a mold separation step of separating the mold from the cured imprint material (paragraph 39), the apparatus comprising:
	a controller (CPU 12) configured to control the imprint process (paragraph 21); and
	a supply device (dispenser 9) configured to supply the imprint material in the supply step (paragraph 36),
	wherein the supply device includes a plurality of discharge devices (“plurality of nozzles”) configured to discharge the imprint material (paragraph 19), and a discharge controller (DC 10) configured to control the plurality of discharge devices under the control of the controller (paragraph 19),
	wherein each of the plurality of discharge devices includes a discharge element (“piezoelectric element”: paragraph 29) and a drive configured to drive the discharge element based on driving waveform data (such a driver is inherent to the selective inkjet actuation described in paragraphs 22-23, 29)
	Namba et al. do not expressly disclose the use of a buffer memory, and thus does not disclose that while the supply step of a first shot region is performed, the controller performs first transfer processing of transferring the driving waveform data for the supply step of a second shot region to a storage area of the buffer memory which is not used in the supply step of the first shot region.
	However, Taki et al. disclose a discharge controller that saves on storage capacity while allowing several types of driving waveforms to be used (paragraph 92) by including a buffer memory (RAM 23) configured to temporarily store driving waveform data transferred from a controller (paragraph 63),
	wherein a plurality of discharge devices are configured to be driven based on the driving waveform data stored in the buffer memory (paragraph 60), and
	while a supply step of a first shot region (e.g. of period X) is performed, the controller performs first transfer processing of transferring the driving waveform data for the supply step of a second shot region (e.g. of period Y) to a storage area of the buffer memory (one of BUFFER0 and BUFFER1) which is not used in the supply step of the first shot region (paragraphs 79-82 & Fig. 10).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include Taki et al.’s double buffer system into Namba et al.’s imprint apparatus, so as to allow several types of driving waveforms to be used while saving on storage capacity.
Regarding claim 4:
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 1, and Namba et al. also disclose that the second shot region is a shot region on which the imprint process is executed next to the first shot region (paragraph 40).
Regarding claim 5:
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 1, and Taki also discloses that the controller assigns, based on imprint material supply pattern information for each shot region, a driving waveform number (see paragraph 65) corresponding to an imprint material discharge condition for each discharge device for each shot region (paragraphs 89-90), and transfers the driving waveform data to the assigned driving waveform number to the buffer memory in the first transfer processing (Fig. 10).
Regarding claim 6 (as best understood):
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 5, and Namba et al. also disclose a substrate stage (4) configured to hold and move the substrate (paragraph 17 & Fig. 1),
	wherein the controller is configured to control the substrate stage and the supply device such that the supply device discharges the imprint material while the substrate stage is scan-driven below the supply device to supply the imprint material onto the shot region (paragraph 19 & Fig. 1), and
	Taki also discloses that the controller assigns the driving waveform number corresponding to the imprint material discharge condition for each scan direction in the scan-driving, each shot region, and each discharge device (paragraphs 89-90 & Fig. 10).
Regarding claim 9:
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 1, and Namba et al. also disclose the steps of:
	forming a pattern on a substrate using the imprint apparatus (paragraph 37); and
	processing the substrate on which the pattern has been formed in the forming (paragraph 38),
	wherein an article is manufactured from the substrate having undergone the processing (paragraph 40).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. as modified by Taki, as applied to claim 5 above, and further in view of Deboard et al. (WO 2017/086374 A1).
Regarding claim 7:
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 5, but does not expressly comprise a setting unit configured to set an imprint order of the plurality of shot regions.
	However, Deboard et al. disclose a supplying/printing apparatus that allows a user to decide how the printing process will proceed (paragraph 80) by including a setting unit (of free-form grid printing pattern mode 136) configured to set an imprint order of a plurality of shot regions of a substrate and identification information of supply pattern information via a user operation (paragraphs 78-80, 84 & Fig. 14A).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a setting unit, such as taught by Deboard et al., into Namba et al.’s imprint apparatus.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. as modified by Taki, as applied to claim 5 above, and further in view of Goh et al. (US 2017/0043578 A1).
Regarding claim 8:
	Namba et al.’s modified imprint apparatus comprises all the limitations of claim 1, but Namba et al. do not expressly disclose that the controller determines an imprint order so as to minimize the number of updates to the storage area of the buffer memory.
	However, Goh et al. disclose a supply/printing apparatus that controls a supply/firing sequence of a print job so as to reduce an amount of data (paragraph 56)
	In the same vein, it would have been obvious to a person of ordinary skill in the art at the time of filing to configure Namba et al.’s controller to control an imprint order so as to minimize the amount of data – i.e. the number of updates of the storage area of the buffer memory.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aoki et al. (US 2010/0233377 A1) disclose a relative imprint apparatus in which the controller is configured to control the order of supply/ejection to shot regions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853